IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. PD-1539-07


ROBERT HUFFMAN, Appellant

v.


THE STATE OF TEXAS




ON APPELLANT'S AND STATE'S PETITIONS 
FOR DISCRETIONARY REVIEW
FROM THE FOURTH COURT OF APPEALS

BEXAR COUNTY



 Meyers, J., filed a concurring opinion.

CONCURRING OPINION

 
	What does the State have to prove under this statute?  Does the State have to prove
that the defendant failed to either stop and remain or return and remain?  Or does the
State just have to show that the defendant failed to stop and then the defendant can use as
a defense that he returned and remained?
	I agree with the majority that there are not three separate offenses in this statute. 
However, I feel that rather than alternate methods of committing the same offense, there
is only one method of committing the offense-failing to stop.  The other two subsections
under Transportation Code Section 550.021 (a) are defense issues-the defense can
present evidence that, although the defendant initially failed to stop, he did return to and
remain at the scene of the accident.
	Either way, the presentation of this issue to the jury in the disjunctive did not
violate Appellant's right to a unanimous verdict in this case because there was no
evidence presented regarding either returning to or remaining at the scene.  The facts
show that the defendant did not stop at all-ever, meaning that he did not stop and he did
not return, so he clearly could not have remained.  Therefore, the jury could not have
possibly found the defendant guilty unless the jurors agreed that he was guilty of failure
to stop.  
	And, since they were not raised by the evidence, the issues of returning to and
remaining at the scene of the accident should not have been included in the charge at all.
If the facts raise the issue of returning to the scene and remaining there, then those
subsections of the statute should be included in the charge, but the jury should not be
instructed on those issues if they are not raised by the facts.  Therefore, returning to the
scene and remaining there should not have even been presented to this jury for their
consideration.
	Because I agree with the majority that presenting this issue to the jury in the
disjunctive did not violate Appellant's right to unanimous verdict, I concur in the decision
to affirm the judgment of the court of appeals.

							Meyers, J.

Filed: October 1, 2008
Publish